Citation Nr: 0416624	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  The RO did not certify the 
issue of TDIU for appeal.  However, in an August 2003 VA Form 
9, the representative indicated that the veteran was 
appealing all issues in an August 2003 statement of the case.  
The representative also specifically stated that the veteran 
was seeking both an increased rating for his service-
connected disability (PTSD) and a TDIU, but that the TDIU 
issue was not a subissue of the increased rating issue 
pursuant to VAOGCPREC 6-96 (Aug. 16, 1996).  As the TDIU 
issue is a separately adjudicated claim and not a subissue of 
the increased-rating PTSD claim, the veteran perfected an 
appeal on the TDIU issue and the issues are stated on the 
title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the veteran reported that he had received Social 
Security disability benefits for a nonservice-connected back 
disorder, records from the Social Security Administration 
(SSA) may be relevant because, generally, recipients of 
Social Security disability benefits undergo periodic 
examinations to determine their employability status.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Baker v. 
West, 11 Vet. App. 163 (1998); and Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  VA's duty to assist the veteran 
includes obtaining medical records and thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. § 3.159(c) 
(2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, through 
his representative, (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Through his representative, ask the 
veteran to identify any medical treatment 
or follow-up for psychiatric 
symptomatology from January 2003 to the 
present.  The VBA AMC should obtain any 
identified records and associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the SSA for all claims for Social 
Security disability benefits filed by the 
veteran and all determinations regarding 
continuation of benefits, along with 
copies of all SSA decisions.  If any 
request for SSA records is unsuccessful, 
notify the veteran appropriately.  
38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1-3 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD.  All 
special studies and tests should be 
completed.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should report 
all psychiatric diagnoses, specifically 
stating whether any current psychiatric 
disorders other than PTSD are found, and 
whether, if multiple disorders are found, 
it is as least as likely as not that PTSD 
caused or aggravated the other 
disorder(s).  In determining this, the 
claims folder must be reviewed so that 
the chronology of the veteran's various 
psychiatric diagnoses will be considered.

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are any psychiatric disorders 
deemed to be unrelated to PTSD, the 
examiner should try to specify which 
symptoms are associated with each of the 
disorders.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD and any related 
disorders affect occupational and social 
functioning, without consideration of any 
unrelated disorder.  The examiner should 
also opine on the extent to which PTSD 
and any related disorders interfere with 
the veteran's ability to secure or follow 
a substantially gainful occupation.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD (and any related disorders).  The 
examiner is asked to include a definition 
of the numerical GAF score assigned, as 
provided in DSM IV.  The examiner should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




